      Case 2:18-cv-02338-KJM-DB Document 32 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY FERRANTINO,                                 No. 2:18-cv-2338 KJM DB PS
12                       Plaintiff,
13           v.                                           ORDER
14    WORLD PRIVATE SECURITY, INC;
      WALMART STORES, INC.,
15

16                       Defendants.
17

18          Plaintiff Anthony Ferrantino is proceeding in this action pro se. This matter was referred

19   to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On

20   October 27, 2020, plaintiff and defendant Walmart, Inc., filed a stipulated dismissal of defendant

21   Walmart from this action with prejudice pursuant to Federal Rule of Civil Procedure 41(a).

22   Defendant Walmart is, therefore, dismissed from this action. However, also named in the

23   complaint is defendant World Private Security, Inc. Plaintiff has not dismissed that defendant

24   and the defendant has not appeared in this action.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Defendant Walmart, Inc., is dismissed from this action with prejudice; and

27   ////

28   ////
                                                          1
     Case 2:18-cv-02338-KJM-DB Document 32 Filed 11/02/20 Page 2 of 2


 1          2. Within twenty-eight days of the date of this order plaintiff shall either proceed with
 2   the prosecution of this action or file a notice of voluntary dismissal.
 3   DATED: October 30, 2020                        /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
